DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2021 and 7/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HU (20170329111) hereafter HU.
 	Regarding claim 1, Hu discloses in figs 2-4 an optical system affixed to an electronic apparatus, comprising: a first optical module (M1 configured to adjust the moving direction of par. [0046]), the first light from a first moving direction to a second moving direction, wherein the first moving direction is not parallel to the second moving direction (par. [0046]); a second optical module (M2, par. [0046]), configured to receive the first light moving in the second moving direction (par. [0046]); and a third optical module (S1, par. [0046]), wherein the first light (L1) reaches the third optical module via the first optical module and the second optical . 

Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 2 (and its dependents), the prior art does not disclose the claimed optical system specifically including as the distinguishing features in combination with the other limitations the claimed “the second driving mechanism is configured to drive the first optical assembly to move along the first optical axis; the first optical axis is parallel to the second moving direction; the first optical assembly comprises a first lens; the first optical assembly comprises a second lens; the first light reaches the third optical module via the first lens and the second lens sequence; the arrangement direction of the second driving mechanism and the first optical assemble is not parallel to the first moving direction; as seen from the first moving direction, the second driving mechanism and the first optical assembly do not overlap.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.